 


 HCON 44 ENR: Honoring and praising the National Association for the Advancement of Colored People on the occasion of its 98th anniversary.
U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 44 
 
 
March 23, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring and praising the National Association for the Advancement of Colored People on the occasion of its 98th anniversary. 
 
 
Whereas the National Association for the Advancement of Colored People (NAACP), originally known as the National Negro Committee, was founded in New York City on February 12, 1909, the centennial of Abraham Lincoln’s birth, by a multiracial group of activists who answered The Call for a national conference to discuss the civil and political rights of African Americans;  Whereas the National Association for the Advancement of Colored People was founded by a distinguished group of leaders in the struggle for civil and political liberty, including Ida Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald Garrison Villiard, and William English Walling;  
Whereas the NAACP is the oldest and largest civil rights organization in the United States;  Whereas the mission of the NAACP is to ensure the political, educational, social, and economic equality of rights of all persons and to eliminate racial hatred and racial discrimination;  
Whereas the NAACP is committed to achieving its goals through nonviolence;  Whereas the NAACP advances its mission through reliance upon the press, the petition, the ballot, and the courts, and has been persistent in the use of legal and moral persuasion, even in the face of overt and violent racial hostility;  
Whereas the NAACP has used political pressure, marches, demonstrations, and effective lobbying to serve as the voice, as well as the shield, for minority Americans;  Whereas after years of fighting segregation in public schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall, won one of its greatest legal victories in the Supreme Court’s 1954 decision in Brown v. Board of Education;  
Whereas in 1955, NAACP member Rosa Parks was arrested and fined for refusing to give up her seat on a segregated bus in Montgomery, Alabama—an act of courage that would serve as the catalyst for the largest grassroots civil rights movement in the history of the United States;  Whereas the NAACP was prominent in lobbying for the passage of the Civil Rights Acts of 1957, 1960, and 1964, the Voting Rights Act of 1965, the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of 2006, and the Fair Housing Act, laws which ensured Government protection for legal victories achieved; and  
Whereas in 2005, the National Association for the Advancement of Colored People launched the Disaster Relief Fund to help survivors in Louisiana, Mississippi, Texas, Florida, and Alabama to rebuild their lives: Now, therefore, be it   That the Congress— 
(1)recognizes the 98th anniversary of the historic founding of the National Association for the Advancement of Colored People; and  (2)honors and praises the National Association for the Advancement of Colored People on the occasion of its anniversary for its work to ensure the political, educational, social, and economic equality of all persons.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
